Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 1 of 23



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative    CASE NO.: 9:18-cv-80176-BB
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC,

                       Plaintiffs,

   v.

   CRAIG WRIGHT,

                       Defendant.

                      PLAINTIFFS’ REPLY IN SUPPORT OF
          PLAINTIFFS’ DAUBERT MOTION TO STRIKE DEFENSE EXPERTS
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 2 of 23




  DR. KLIN

     I.      Dr. Klin’s Opinion #2 is improper character evidence guised as a mental health
             opinion.

          As set forth in Plaintiffs’ Motion to Strike Defendant’s expert, Dr. Klin’s second opinion
  is an impermissible ploy to have an expert vouch for Wright’s credibility, under the thin veneer of
  a completely unbelievable psychological diagnosis of “severe” autism. ECF No. [492], at 10-12;
  ECF [492-1]. If anything, Defendant’s response confirms that.
          A. Dr. Klin’s conclusions in Opinion #2 are not supported by evidence.
          Defendant argues that Dr. Klin’s opinion is not “speculative” because it is a “gold standard
  diagnosis.” ECF No. [529], at 9. But the “gold standard” identified by Dr. Klin has nothing to do
  with Opinion #2.
          Dr. Klin has two opinions in the case. Opinion #1, as identified in his Report, is that Wright
  is “severely” autistic. Although Opinion #1 should be stricken because of Dr. Klin’s willful
  destruction of the materials he relied upon to reach it (see Section II, infra), Plaintiffs do not argue
  in the instant Motion that the diagnosis itself is “speculative.” The supposed “gold standard” is
  what Dr. Klin claims to have used to reach Opinion #1 (i.e. his autism diagnosis). ECF [492-1],
  at 2, 9. Opinion #2 is different, it is not based on any “gold standard”, and it is that opinion which
  is speculative, based on insufficient methodology and should be precluded.
          As the proponent of expert testimony, Dr. Wright carries the burden to demonstrate his
  expert’s opinion is reliable, based on sound methodology, and that his conclusions are based on
  sufficient facts. Cook ex rel. Estate of Tessier v. Sheriff of Monroe Cty., 402 F.3d 1092, 1107 (11th
  Cir. 2005) (“Presenting a summary of a proffered expert's testimony in the form of conclusory
  statements devoid of factual or analytical support is simply not enough”); see also McCorvey v.
  Baxter Healthcare Corp., 298 F.3d 1253, 1257 (11th Cir. 2002) (proponent has “burden to show”
  the “methodology by which the expert reach[ed] his conclusions is sufficiently reliable”);;
  Yellowpages Photos, Inc. v. YP, LLC, No. 8:17-CV-764-T-36JSS, 2019 WL 6033084, at *5 (M.D.
  Fla. Nov. 14, 2019) (an expert’s opinion must be supported by good grounds for every step in the
  analysis, meaning that any step that renders the analysis unreliable under the Daubert factors
  renders the expert’s testimony inadmissible).




                                                     1
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 3 of 23



         Opinion #2 in Dr. Klin’s Report does not cite to a single piece of literature. Klin Depo Trn.,
  48:17-49:4, Ex. 1 (Q: “[I]n the report, [do] you cite to any literature in support of any of the
  opinions you’ve offered?” A: “No, I do not.”) It is based on Dr. Klin’s read of Defendant’s
  deposition transcript and video. ECF [492-1], at 13 (“The basis for this portion of the opinion is a
  review of Dr. Wright’s deposition transcript and videos relative to his diagnostic formulation”).
  He provides no scientific analysis to explain the basis of his conclusions and refute the subjective
  nature of his assertions. See Viterbo v. Dow Chem. Co., 826 F.2d 420, 424 (5th Cir. 1987)
  (“Without more than credentials and a subjective opinion, an expert's testimony that ‘it is so’ is
  not admissible.”)
      In support of Opinion #2’s validity, Defendant claims that Dr. Klin “authored similar
  opinions,” and “wrote” a book that addressed these issues. ECF No. [529], at 10 (ASPERGER
  SYNDROME, (James C. McPartland, Ami Klin, and Fred R. Volkmar eds., Guilford Press 2d ed.
  2013). But Wright has not produced, even in response to this Motion, any similar reports or
  opinions that Dr. Klin has allegedly offered in other cases. Indeed, Wright has not identified any
  case where a Court has allowed an expert to testify that “autism” causes a witness to appear evasive
  or give testimony that defies “common sense.” Surely, if such an opinion is as common as Dr.
  Klin and Wright would have this Court believe, at least one example could be found.
      In regards to the book, (which Dr. Klin did not cite in this opinion), Dr. Klin authored two of
  the fourteen chapters contained in the book, neither of which address nor relate to autism
  presentation in legal proceedings. One chapter in the book, written by a different psychologist,
  focuses on how certain behaviors (such as “rigid coping responses”) can lead to unnecessary run-
  ins with the criminal justice system, and does make passing reference to how certain difficulties
  may play out in the courtroom. Id. at Ch. 12. However, even that reference is a far cry from what
  Dr. Klin proposes to do here, and is also not sufficient to establish admissibility.
         B. Opinion #2 is impermissible credibility testimony.
         In his Response, Wright insists that “Dr. Klin is not opining as to whether Dr. Wright is
  truthful or respectful.” ECF No. [529], at 7. Instead, Wright insists that Dr. Klin is merely going
  to tell the jury how he believes Wright’s testimony should be evaluated. ECF No. [529], at 6-8.
  This is a distinction without a difference.
         As set forth in his Report, Dr. Klin’s Opinion #2 spends five pages describing Wright as a
  “respectful” and “truthful” individual, he opines that Wright has a “deferential attitude towards



                                                    2
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 4 of 23



  the Judge, which is sincere,” and he opines that Wright’s prior testimony is “not contrived to
  manipulate others.” ECF No. [492-1], at 14, 17 (emphasis added). Dr. Klin then relies on his
  diagnosis of Wright with “severe” autism to explain away Wright’s behavior that may “transgress
  the rules of common sense.” ECF No. [529], at n.4. This is neither an appropriate use of Rule 702,
  nor a proper means of assisting the jury in determining the disputed issues of facts in this case.
  United States v. Falcon, 245 F. Supp. 2d 1239, 1245 (S.D. Fla. 2003) (“[i]t is well-settled in this
  Circuit that, absent extreme or unusual circumstances, expert scientific testimony concerning the
  truthfulness or credibility of a witness is inadmissible”).
           The case law Defendant primarily relies upon to support Dr. Klin’s opinion, Shay,
  Gonzalez-Maldonado, and Hall (all from outside this Circuit) do not stand for the broad
  proposition Defendant posits. United States v. Shay, 57 F.3d 126 (1st Cir. 1995); United States v.
  Hall, 93 F.3d 1337 (7th Cir. 1996); United States v. Gonzalez-Maldonado, 115 F.3d 9 (1st Cir.
  1997). These criminal cases involve situations where courts allowed experts to explain how certain
  mental disorders may have caused the defendants to make specific statements (including false
  confessions), which ultimately led to their conviction. They do not stand for the far more expansive
  position that Dr. Klin can give the type of generalized, overall credibility vouching testimony
  highlighted above.
           Dr. Klin does not simply offer an opinion describing the symptoms and presentation of
  autism in individuals, such as extreme literalism or a lack of eye contact. Nor does he attempt to
  explain how his diagnosis of Wright may explain a particular statement or action taken by Wright.
  Instead, Dr. Klin uses Opinion #2 to insert his own impressions of Wright’s overall credibility in
  a way that does much more than describe “the mental illness…and its impact on [Defendant’s]
  behavior.” United States v. Gonzalez-Maldonado, 115 F.3d 9, 16 (1st Cir. 1997). Indeed, Dr. Klin
  discusses how Wright “sees the litigation as mistaken and misguided,” “makes statements with
  profound sincerity,” is “respectful, truthful, and made a real effort to answer questions
  [during depositions]” and that his behavior is not “disingenuous.” ECF No. [492-1], at 14, 16,
  17 (emphasis added). These statements are not psychological opinions based on an accepted
  methodology -- they are instead a back-door attempt to have a mental health professional vouch
  for Wright’s overall credibility.1


  1
    Wright also includes a footnote with a laundry list of cases that do nothing other than cite various instances where
  psychological testimony was admitted, which Plaintiffs do not contest is acceptable in certain circumstances (See e.g.


                                                            3
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 5 of 23



           The situation at hand is more analogous to the facts of United States v. Falcon, a case from
  this District. Falcon, 245 F. Supp. 2d 1239 (S.D. Fla. 2003). There, a criminal defendant retained
  a psychologist to testify as to how psychological symptoms of the government’s key witness would
  affected the witness’s cognitive and emotion functioning. Id., at 1242. Similar to Wright here, the
  defendant in Falcon repeatedly maintained that the psychologist was not offering an opinion on
  the witness’s credibility, but rather only to the “symptomology” of the witness’s alleged
  psychological disorder so that the jury can make its own credibility determination. Id., at 1245.
  The court found that “opinion evidence from a forensic psychologist as to a witness’ psychological
  motivations for the way the witness testifies is not only irrelevant, but is clearly inadmissible under
  Federal Rule of Evidence 608.” Id., at 1247; See also Section I (C) discussing Rule 608, infra.2


           C. 608 Does Not Allow Dr. Klin to Opine on Wright’s “Character for
              Truthfulness.”

           Wright argues that pursuant to Rule 608, Dr. Klin should be able “to offer his observations
  to rehabilitate Wright’s character for truthfulness.” DE 529, at 8. But the only case Wright cites
  to support his Rule 608 argument, United States v. Gonzalez-Maldonado, does not even mention
  Rule 608. Wright claims that there, “the expert would have testified that the defendant ‘had a
  medical condition that led him to exaggerate’ and that evidence would have been admitted under
  Rule 608(a) to establish the defendant’s poor character for truthfulness.” Id. That is a misstatement
  of the holding.
           Rather, the Gonzalez-Machado Court relied on FRE 702 to admit specialized expert
  testimony about symptoms of a mental condition to assist the jury in interpreting specific recorded
  statements made by that defendant. Here, Dr. Klin is being proffered to opine as to Wright’s
  “character for truthfulness”, which is clearly not permitted in this Circuit. See generally, Falcon


  United States v. Peralta, 941 F.2d 1003 (9th Cir. 1991) (admitting testimony on Stockholm Syndrome); United States
  v. Winters, 729 F.2d 602 (9th Cir.1984) (admitting testimony about post-traumatic stress disorder). At issue is
  Wright’s use of an expert to vouch for his credibility and justify his inevitable evasiveness and presentation of a story
  that “transgress the rules of common sense” at trial. Klin Depo Trn., at 390:12-20, Ex. 2; ECF No. [492-1], at 17.
  2
    Importantly, in excluding the witness, the Falcon court also noted that no other psychologist had assessed or treated
  the witness for the alleged disorder. Falcon, 245 F. Supp. 2d 1247-48 (“[t]here is no documented medical evidence....
  No other psychologist or psychiatrist who has treated [the witness] has assessed her with these or other personality
  disorders”). The same is true for Wright, a 52 year old man who, until he was “examined” by a forensic psychologist
  retained by his counsel for the express purpose of offering an expert opinion on his behalf at trial, had no prior
  diagnosis or even any evidence of any prior mental health evaluation. Klin Depo Trn., at 132-134, 308:17-19,
  collectively Ex. 3.


                                                             4
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 6 of 23



  245 F. Supp. 2d 1239 (S.D. Fla. 2003); United States v. Beasley, 72 F.3d 1518, 1528 (11th Cir.
  1996) (Expert medical testimony concerning the truthfulness or credibility of a witness is generally
  inadmissible because it invades the jury's province to make credibility determinations).
            Dr. Wright cannot use Rule 608 to bring in character witness testimony through an expert
  he retained to offer scientific testimony about his alleged autism. Dr. Klin was hired by Wright’s
  counsel on April 5, conducted a 2.5 hour interview with Defendant on April 8, and two days later
  produced a report making countless assertions of Wright’s sincerity, truthfulness, and genuineness.
  That is the expanse of his ability to personally observe Dr. Wright.3
      This situation can be analogized to cases in this District involving polygraph examiners. In
  those cases, Courts do not allow polygraph experts to opine on a party’s character for truthfulness
  or untruthfulness because “it is inconceivable that anyone, expert or not, could form a valid,
  reliable, and admissible opinion as to the ‘character’ of a witness based on nothing more than one
  single [] examination.” United States v. Piccinonna, 729 F.Supp.1336, 1338 (S.D.Fla.1990);
  United States v. Monroe, No. 1:13-CR-76-RWS-CMS-2, 2015 WL 7176417, at *5 (N.D. Ga. Nov.
  12, 2015) (“the expert was not qualified to render such an opinion, given the brief time he was
  acquainted with defendant”); Sirpal v. Univ. of Miami, No. 09-22662-CIV, 2011 WL 13217981,
  at *1 (S.D. Fla. Mar. 18, 2011) (“a single polygraph testing session represents an inadequate
  foundation upon which an expert can base an opinion on the defendant’s ‘character’ for
  truthfulness or untruthfulness”).
      II.      Dr. Klin’s Willful Destruction of His Reliance Materials Warrants His Exclusion
            Wright’s assertion that he “unequivocally” met the Rule 26 disclosure requirements is as
  bold as it is false. To the contrary, Dr. Klin destroyed most of his reliance materials immediately
  upon completion of his Report.
            The facts on this issue are not in dispute. Dr. Klin designed a protocol for reaching his
  opinions in this case. That protocol relied almost exclusively on interviews of Dr. Wright and four
  close family members. The interviews were conducted by Dr. Klin (who interviewed only Dr.
  Wright) and his colleague, Dr. Saulnier (who interviewed the four others). Each of the doctors
  took “copious” notes of their respective interviews. Drs. Klin and Saulnier used those notes to run


  3
   See generally United States v. Monroe, No. 1:13-CR-76-RWS-CMS-2, 2015 WL 7176417, at *5 (N.D. Ga. Nov. 12,
  2015) (“even if it were an opinion as to character, the expert was not qualified to render such an opinion, given the
  brief time he was acquainted with defendant”).



                                                           5
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 7 of 23



  various psychological assessments.4 Dr. Klin then wrote a Report, which relied on the notes of
  the interviews and the assessments – and then he immediately destroyed the very materials he
  just relied on to write his Report.5
           There is also no legitimate dispute over whether these materials are relevant, and were
  required to be preserved and disclosed. Judge Reinhart ruled they were, and Dr. Wright did not
  object to the ruling. ECF No. [457]. Also, Plaintiffs are not asking for “every scrap of paper” or
  every “nano-detail” relevant to forming Dr. Klin’s opinion. Plaintiffs asked for (i) the notes and
  assessments Dr. Klin unambiguously admitted he primarily relied upon, (ii) Dr. Saulnier’s clinical
  observations and responses she recorded during her assessments (which she preserved and sent to
  Dr. Klin), (iii) the “million notes” Dr. Klin generated during his interview with Dr. Wright, the
  (iv) remaining “copious” notes created from interviews with Dr. Wright’s family, and (v) the
  answers input into two of the four psychological assessments the doctors conducted. ECF No.
  [529], at 5-7. Defendant argues that he produced “208 pages” of materials (emphasis in original),
  but inexplicably fails to inform the Court that 147 of those 208 pages are completely blank
  assessment forms. The produced documents contain no interview notes, no contemporaneous
  clinical observations made during the interviews, only some of the responses to the assessment
  questions, all of which formed the basis for their “scores” and Dr. Klin’s overall diagnosis.
           Accordingly, it is indisputable that Plaintiffs have been deprived of important Rule 26
  materials and have been prejudiced. This prejudice is even more pronounced since Dr. Wright, a
  52 year old man, has never been previously diagnosed with autism, and consequently has no
  previous medical records or assessments to compare. Thus, the only real question that remains is
  the remedy this Court chooses to impose.
           Dr. Wright argues that Dr. Klin’s opinion should not be stricken because his discovery
  violation was “harmless” and “substantially justified”. He asserts that Dr. Klin’s notes were
  incorporated into his draft and thus his failure to produce notes and raw scores is harmless to
  Plaintiffs. This argument is factually inaccurate, and was expressly rejected at the April 17


  4
    Two of the assessments were self-reported; meaning, Wright and Ms. Watts chose responses from a set of answer
  choices. These were produced. The remaining tests and corresponding notes, which include Dr. Klin’s only direct
  assessment of Dr. Wright, were not produced.
  5
    Dr. Klin’s Report was served on April 10th. By April 12th, Plaintiffs had requested Dr. Klin’s notes and other reliance
  materials. By that time, these materials had already been destroyed. See Apr. 17 Discovery Hrg Trn.,38:17-39:5, Ex.
  4; Klin Dep. Trn., at 312:14-313:1, 123:21-125:8, collectively Ex. 5; See also Apr. 12, 2020 Email from A. Brenner
  to Def.’s counsel, attached hereto as Ex. 6.


                                                             6
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 8 of 23



  discovery hearing on the issue. See Hrg. Trn., at 44:22 – 45:3, Ex. 7.6 There is no doubt that a
  party has the right to test the bases of an expert’s opinion; Drs. Klin and Saulnier cannot run
  assessments and take notes on hours of interviews, and then not provide them to Plaintiffs.
           Finally, Defendant asserts that his discovery violation was “substantially justified” because
  “the destruction of handwritten notes by Dr. Klin was in accordance with his routine practice” and
  that “case law supports the conclusion that there is no Rule 26 violation” under those
  circumstances. But Rule 26 does not defer to Dr. Klin’s alleged “procedures.”7 The case law is
  clear – one cannot evade the Rule’s requirements by of hiring an expert whose practice is to discard
  his records. Whalen v. CSX Transportation, Inc., 2016 WL 5660381, at *1 (S.D.N.Y. Sept. 29,
  2016) at *5 (ordering expert testimony precluded unless discarded records were produced because
  a party “should not be able to evade the Rule’s requirements through the simple expedient of hiring
  an expert who discards [his] records”). Finally, Wright’s argument that Dr. Klin’s opinion should
  not be stricken because he did not “deliberately intend to evade disclosure,” is irrelevant. Rule 26
  requires disclosure for fairness, regardless of an expert’s good or bad faith.
           The prejudice to Plaintiffs here is clear. It cannot be cured because the materials are gone.
  Accordingly, the only fair remedy is to preclude Dr. Klin from testifying at trial. See generally
  United States v. Twenty-Nine Pre-Columbian & Colonial Artifacts from Peru, No. 13-21697-CIV,
  2015 WL 457860, at *2 (S.D. Fla. Feb. 3, 2015) (“Courts in this Circuit routinely strike expert
  affidavits or preclude expert testimony for a failure to meet the requirements of Federal Rule 26”).


  KEVIN MADURA


      I.       Madura’s Opinion Should Be Stricken Because He Failed To Disclose Information
               Relevant To His Opinion.

           Wright’s assertion (at 23) that “there is no ambiguity as to the delineation of Mr. Madura’s
  role as a testifying expert . . . and the work[] performed as a consultant” is devoid of substance.
  This is because neither Wright nor Madura have yet disclosed any information to inform Plaintiffs


  6
    Further, the case cited by Defendant (Bona Fide Conglomerate, Inc. v. SourceAmerca, 2019 WL 1369007, at *18
  (S.D. Cal. 2019)) is distinguishable because there, the notes were “entirely incorporated” into the draft. Based on Dr.
  Klin’s testimony and Judge Reinhart’s ruling, that is expressly not the case here.
  7
    Notably, Dr. Klin was retained not as a treating physician, but as an expert witness, that was well aware they would
  be deposed and cross examined. It is therefore all the more troubling that he destroyed his so quickly.


                                                            7
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 9 of 23



  and this Court the nature of Mr. Madura’s consulting work. The sole disclosure Wright points to
  (at 24) regarding “the general topics of his consulting work” is the following exchange:
         Q. Sitting here today, can you recall anything that you examined prior to
         the drafting of Mr. White's report?
         MS. MARKOE: Objection.
         A. Not specifically, no, it's been different things.
         Q. What about generally?
         A. Generally, I provided my technical opinion regarding various data.
  (ECF No. [529-2], at 145:2-10 (emphasis added).)
         It is not possible, based on that disclosure, for the Court to determine whether the
  “documents have no relation to the subject matter of [his] report.” The documents reviewed by
  Mr. Madura should have been disclosed, and Plaintiffs should have had the opportunity to depose
  him on the full scope of his work in this case. See Ohio State Troopers Ass’n, Inc. v. Point Blank
  Enters., Inc., 2019 WL 6896299, at *4 (S.D. Fla. Dec. 18, 2019). Indeed, given the scope of the
  documents Wright has produced in this litigation, it is highly likely that Mr. Madura reviewed
  evidence that undermines his opinion that David was not involved in the creation of bitcoin.
         First, any documents that show David mined a substantial amount of early bitcoin are
  plainly relevant to his involvement in the creation of bitcoin, and Wright has produced numerous
  documents that bear on this point. Second, any communications he reviewed from David or Wright
  are plainly relevant to the extent they reveal each of their respective roles in the creation and
  development of the Bitcoin protocol. Lastly, any documents relating to Wright’s capacity to
  develop the code for Bitcoin are plainly relevant because the core theory of his defense is that he
  created Bitcoin and Dave did not.
         Wright’s assertion (at 23-24) that the “parties had extensive good-faith exchanges on the
  record to determine the boundaries of the privilege as to Mr. Madura’s consulting work” is
  unsupported by the record. Immediately after the on-the-record discussion cited by Wright
  (Madura Dep. Trn, at 188-194, Ex. 8), Wright’s counsel continued to prevent any discovery into
  Madura’s expert work. In addition to the line of questioning cited in Plaintiffs’ opening brief (at
  18), Wright’s counsel instructed Madura not to answer the following questions:
     •   Q: Approximately how many documents have you reviewed in Relativity in connection
         with your litigation -- in connection with your role as a consultant in this litigation?
         MS. MARKOE: Objection. I'm going to instruct him not to answer, to the extent any of
         those documents might have helped inform any of his opinions rendered as a testifying
         expert. (Id. at 197:15-24 (emphasis added).)


                                                  8
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 10 of 23



          •     Q: Have you reviewed any evidence related to Dave Kleiman's electronic devices?
                MS. MARKOE: . . . Whether or not he did any review of Dave Kleiman's electronic devices
                or any analysis of Dave Kleiman's electronic device is outside the scope of the report and
                outside the scope of his opinions and to that extent, I would instruct him not to answer. (Id.
                at 202:24-204:6.)
          •     Q: Do you have a record of all the documents you reviewed in this litigation?
                MS. MARKOE: Objection. I'm going to instruct him not to answer that one. (Id. at 195:15-
                19.)
   These instructions do not evidence “good-faith exchanges” to “determine the boundaries of the
   privilege.” Rather, they demonstrate a clear attempt by Wright to shield Mr. Madura from
   disclosing any evidence he reviewed that can be used to cross-examine and undermine the opinions
   he is offering
                Wright next argues (at 25-26) that even if this Court finds that there was a failure to
   disclose, such failure was “substantially justified” or “harmless.” But the Court should not find
   Wright’s failure was “substantially justified” because (i) his own counsel has repeatedly told
   Plaintiffs they must disclose every document their expert relied on – something Defendant failed
   to do here (ECF No. [509-6], at 3) and (ii) Wright cannot argue disclosure was clearly unnecessary
   because it related exclusively to consultant work as Madura himself could not draw a line between
   work he did as a consultant and work as a testifying expert. (Ex. 9, at 217:12-18 (“I’m trying to
   determine whether it would be considered part of the consulting or expert work. I think for these
   purposes, it’s the consulting work. I’m not sure.”).)
                Finally, Wright’s failure to disclose was not harmless. Madura’s deposition took place the
   day before discovery closed. With the current case schedule there simply isn’t enough time to re-
   depose him, consider yet another motion to exclude, and for this Court to review such briefing.
          II.      Madura’s Opinion Should Be Excluded Because It Is Speculative And
                   Unreliable.

                In our opening brief, Plaintiffs asserted (at 18) that Mr. Madura’s “methodology fails to
   pass Daubert’s gatekeeping requirement because (1) Madura inappropriately ‘cherry-picked’ the
   evidence he relied on in forming his ultimate opinion and (2) such paltry materials are insufficient
   for reliably concluding anything about Dave’s C++ programing skills.”8 In response, Defendant
   asserts (at 2) that “Mr. Madura’s testimony, although not science-based, constitutes admissible
   non-scientific, experience-based testimony” and that this Court “has flexibility in assessing the

   8
       Plaintiffs’ did not challenge admissibility on the basis of Madura’s qualifications.



                                                                 9
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 11 of 23



   relevant factors relating to reliability.” Wright appears to proffer this characterization of Mr.
   Madura’s opinions with the aim of lowering the hurdle he must clear to show that Madura’s
   testimony is admissible. This argument fails because regardless of whether Madura’s testimony is
   scientific, it must still satisfy the minimum requirements of Rule 702.
           Under Rule 702, expert testimony must be capable of being “tested,” “based upon sufficient
   facts or data,” and not based on “anecdotal evidence.” Mosby v. Railey, 2005 WL 8159837, at *3-
   4 (M.D. Fla. July 29, 2005) (excluding proposed testimony because it could not be tested and was
   based on materials such as plaintiff’s personnel file, the complaint, and anecdotal evidence).9
   Madura cannot support his opinion and methodology based on the limited information on which
   he relies. Indeed, based on Plaintiffs’ review of case law, no federal court has permitted expert
   testimony relating to the coding capacity of an absent witness based on an abridged review the
   witness’s education and work experience, and Wright has not cited any case law to support such
   admissibility. Add in the fact that Madura premised his opinion on cherry picked data submitted
   in connection with topics unrelated to coding – and it becomes apparent Madura’s testimony is
   completely unreliable.
           Madura’s sole experience dealing with this kind of an issue was making a recommendation
   to his employer on whether a specific programmer should be permitted to manipulate their code.
   (Ex. 10, at 61:3-20.) Of course, in those instances, Madura either had a working relationship with
   the programmers, or they had submitted resumes specifically attempting to demonstrate their
   proficiency. First, hiring or promotion recommendations are not expert opinions. But second, in
   this case, Madura can’t even perform the base level analysis he did for his employer. He didn’t
   know David and David never submitted a resume on his coding abilities. Madura has failed to
   meet his burden to show his opinion is reliable; it should be excluded.


   F. HARLEY NORWITCH


           As Plaintiffs explained in our opening brief (at 20-21), Wright’s handwriting expert, F.
   Harley Norwitch, intends to testify that signatures purporting to be from Wright on a “Deed of
   Loan” that Wright produced in this action, that Wright previously submitted to the Australian


   9
    While Wright contends (at 20) that certain information necessary for the opinions Madura forms is missing
   because of Plaintiffs’ doing, that excuse—which lacks factual basis—does not render Madura’s opinions reliable.


                                                          10
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 12 of 23



   government, and that Wright testified one of which was his, are not Wright’s. Unsurprisingly,
   Norwitch fails to adequately explain the methodology that he relied upon to reach this, and his
   other, opinions. This failure warrants exclusion under both the Federal Rules of Evidence and the
   Federal Rules of Civil Procedure.
        I.      Mr. Norwitch Should be Excluded Pursuant to the Federal Rules of Evidence

             “The proponent of the expert testimony carries a substantial burden” to “demonstrate” that
   the expert’s “opinions are based on sound methodology.” Cook ex rel. Estate of Tessier v. Sheriff
   of Monroe Cty., 402 F.3d 1092, 1107 (11th Cir. 2005); see also McCorvey v. Baxter Healthcare
   Corp., 298 F.3d 1253, 1257 (11th Cir. 2002) (proponent has “burden to show” the “methodology
   by which the expert reach[ed] his conclusions is sufficiently reliable”). A party that fails to
   adequately explain its expert’s methodology necessarily fails to meet that burden. See Affiliati
   Network, Inc. v. Wanamaker, No. 1:16-cv-24097, 2017 WL 7361048, at *7 (S.D. Fla. Aug. 14,
   2017) (excluding expert, where proponent provided “nowhere near enough to show, by a
   preponderance of the evidence, that [the expert’s] calculations [were] reliable under Daubert”).10
   That is exactly what happened here.
             Indeed, as Plaintiffs explained in their opening brief, Norwitch completely failed to explain
   how or why he reached his conclusions, let alone explain enough to demonstrate his “methodology”
   was reliable. (See ECF No. [509], at 34-35.) He did not explain the dimensions on which he
   compared the relevant signatures, why he compared the signatures on those dimensions, how he
   compared the signatures on those dimensions, what portions of the signatures were compared,
   what differed, how it differed, why that difference matters, or whether his methodology had any
   indicia of reliability (e.g., whether it was peer reviewed, subject to publication, empirically tested
   or testable, or had a known error rate). (See id.). Courts in this Circuit have repeatedly found, when
   ruling on the admissibility of handwriting expert opinions, that such nondisclosure requires
   exclusion. (See id. at 34-37 (citing Dracz v. Am. Gen. Life Ins. Co., 426 F. Supp. 2d 1373, 1379-
   80 (M.D. Ga. 2006); Am. Gen. Life & Accident Ins. Co. v. Ward, 530 F. Supp. 2d 1306, 1313-14
   (N.D. Ga. 2008); Agri-AFC, LLC v. Everidge, No. 5:16-cv-00224, 2019 WL 385421, at *15 (M.D.
   Ga. Jan. 30, 2019)).)


   10
      See also Bussey-Morice v. Kennedy, No. 6:11-cv-970, 2012 WL 8010853, at *3-4 (M.D. Fla. Dec. 28, 2012)
   (excluding expert testimony, where “there [was] insufficient information in the record to show that the methodology
   [the expert] used to arrive at his opinions [was] reliable”).


                                                           11
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 13 of 23



           Wright’s response wholly fails to refute Plaintiffs’ arguments, let alone meet his burden to
   establish that Norwitch’s opinions are sufficiently reliable.
           First, Wright’s argument (at 26-28) that Norwitch is qualified (which Plaintiffs don’t
   challenge) does not establish that his methodology (which Plaintiffs do challenge) is reliable. See
   Chapman v. Procter & Gamble Distributing, LLC, 766 F.3d 1296, 1306 (11th Cir. 2014) (“Under
   Daubert, the ‘district judge asked to admit scientific evidence must determine whether the
   evidence is genuinely scientific, as distinct from being unscientific speculation offered by a
   genuine scientist.’” (citations omitted)). Indeed, “even if a witness is qualified as an expert,” the
   witness’s methodology still “must be sufficiently reliable.” Smith v. Royal Caribbean Cruises,
   Ltd., No. 13-cv-20697, 2014 WL 6997644, at *3 (S.D. Fla. Dec. 10, 2014). Accordingly,
   Norwitch’s general qualifications do excuse his nondisclosure of methodology. (See ECF No.
   [509], at 34-37.)
           Second, Wright’s claim (at 27) that “[t]he primary holding” of Dracz, Ward, and Agri-AFC
   was that “the experts were not qualified to provide expert opinions” is simply wrong. At best,
   Wright mischaracterizes each of these cases, which say nothing about “primary holdings” and
   expressly exclude expert testimony based on the expert’s failure to adequately explain his or her
   methodology. Most egregiously, Wright represents (at 28) that the Agri-AFC court “exclud[ed]
   [the handwriting] expert based on inadequate qualifications.” Directly contrary to that
   representation, the court held (on the same page of the opinion that Wright cites) that: “Although
   the Court finds Ms. Peterson to be a qualified document examiner, it must exclude her expert
   report and conclusions, as they are not based on any methodology that is readily apparent
   from the record.” 2019 WL 385421, at *15 (emphasis added). Wright’s inability to distinguish
   Dracz, Ward, and Agri-AFC on any real basis is understandable: each case involved a district court
   in the Eleventh Circuit excluding a handwriting expert who provided as much (or more) of an
   explanation to their opinions than Norwitch does here.
           Third, Wright’s next argument (at 28)—that Plaintiffs “ignore binding precedent from the
   Eleventh Circuit, which has repeatedly held that handwriting expert reports and testimony were
   properly admissible under Rule 702”—is not only factually incorrect, but also fails to demonstrate
   anything beyond the fact that expert testimony regarding handwriting may be admissible in some
   cases. Indeed, setting aside the fact that Wright doesn’t identify a single binding case that Plaintiffs




                                                     12
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 14 of 23



   failed to cite, none of the “binding precedent”11 that Wright identifies stands for the proposition
   that testimony from handwriting experts is automatically admissible. See United States v. Johnsted,
   30 F. Supp. 3d 814, 821 (W.D. Wis. 2013) (explaining that, in United States v. Paul, 175 F.3d 906
   (11th Cir. 1999), the Eleventh Circuit was “not laying down a rule that handwriting analysis must
   always be admissible under Rule 702”). Plaintiffs’ argument is that Norwitch’s testimony should
   be excluded, not that handwriting testimony should always be excluded.
            Fourth, contrary to Wright’s assertion (at 28-29), Norwitch did not adequately explain his
   methodology in the “Forensic Document Examination Protocol” paragraphs in his reports (see,
   e.g., ECF No. [509-11], at 37). Although those paragraphs describe a methodology, they do not
   necessarily describe the methodology used by Mr. Norwitch in this case. For instance, Norwitch
   states that signatures may be compared on a number of dimensions “such as, but not limited to:
   form, height ratios, slant, proportions, skill level, movement, speed, pressure, and line quality,
   where possible and/or necessary,” but he completely fails to say which of these dimensions (if
   any) he considered for which signatures, let alone explain what any of these terms mean or how
   that analysis would work. See Agri-AFC, 2019 WL 385421, at *15 (excluding handwriting expert
   who provided similar explanation, on grounds that “none of these terms [were] defined or
   specifically applied in the report to show exactly what [the expert] did while evaluating the
   signatures”). He likewise states that “[e]xamination, comparisons, and archival procedures may
   employ, but are not limited to, stereo microscopy, video-spectral comparison and electro-static
   instrumentation, transparency comparison, computer scanning, and photo microscopy
   (photomicrographs),” but provides no explanation in his report as to whether he employed any of
   these tools (let alone what these tools are, or why they might be used). See Wheeler v. Olympia
   Sports Ctr., Inc., No. 03-cv-265, 2004 WL 2287759, at *4 n.2 (D. Me. Oct. 12, 2004) (excluding



   11
      Wright cites three cases to support this argument, United States v. Paul, 175 F.3d 906 (11th Cir. 1999); United
   States v. Velasquez, 64 F.3d 844 (3d Cir. 1995); and Salamaya v. MasTec Inc., No. 6:11-cv-1633, 2012 WL 13137096
   (M.D. Fla. Apr. 20, 2012). Plaintiffs cited the only one that is actually binding. (See ECF No. [509], at 32 (citing
   Paul).) Plaintiffs further note that Wright—in a paragraph about “binding precedent”—failed to indicate that
   Velasquez was decided by the Third Circuit. In any event, that case merely stands for the same proposition as Paul—
   that handwriting analysis is not per se inadmissible. See Johnsted, 30 F. Supp. 3d at 821 (citing Velasquez). Wright’s
   third case, Salamaya, involved an expert report that was far more detailed than Norwitch’s. (See Ex. 11(Salamaya,
   No. 6:11-cv-1633 (M.D. Fla. Apr. 13, 2012), ECF No. 58-1).) Indeed, the report in that case explained that the expert
   examined certain documents on a particular date with a particular tool “for evidence of latent writing impressions,”
   and explained the “latent writing impressions recorded” for each document analyzed. (Id. at 10-11.) That expert also
   included detailed charts highlighting differences between signatures. (Id. at 12.) As explained below, Norwitch did
   not provide any such information.


                                                            13
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 15 of 23



   handwriting expert who listed equipment that may be used in analysis, but failed to state that “he
   used any of this equipment in reaching his conclusion in this case, let alone how he used it”). In
   fact, Norwitch testified that he did not use any of that equipment. (See ECF No. [529], at 29.) This
   underscores the methodologies mentioned in Norwitch’s reports are not connected to the actual
   methodology he employed to reach his opinions here.
           Fifth (and relatedly), Wright is wrong (at 29) that Norwitch’s deposition testimony
   adequately explains his methodology. Although Norwitch testified that he “employed a ‘side-by-
   side examination’” of “each portion” of the relevant signatures, he does not explain what
   dimensions of the signatures he compared, why he chose to compare those dimensions, or why his
   particular approach was reliable. See Wheeler, 2004 WL 2287759, at *4 (excluding handwriting
   expert who “offer[ed] no details about his methodology, beyond ‘comparing’ the handwriting on
   several documents”). In arguing that Norwitch’s testimony is admissible under Rule 702, Wright
   repeatedly states that Plaintiffs deposed Norwitch twice. (See ECF No. [529], at 29 & 29 n.28).
   But whether Plaintiffs could have elicited more information from Norwitch is irrelevant; the
   burden is on Wright, not Plaintiffs or the Court, to establish that Norwitch’s testimony is reliable.
   He’s failed to carry that burden.
           Finally, Wright’s last argument (at 29-30)—that the conclusory “Findings, Opinions”
   sections of Norwitch’s reports somehow save Norwitch from Daubert—also fails. As Plaintiffs
   explained in their opening brief, those sections provide no information about Norwitch’s
   methodology, or the bases for his opinions, and raise far more questions than answers. (See ECF
   No. [509], at 26-29). For example, Norwitch explains that the signatures that purport to be from
   Wright on the “Deed of Loan” are not authentic because, “although bearing some pictorial
   resemblance to the standard Wright signatures, the questioned signatures do not compare favorably
   with the individual characteristics present in the standard signatures and, in fact, display significant
   and fundamental departures from the genuine signatures,” and that “[t]hese dissimilarities are
   beyond the range of normal variation found within the standard signatures and are indicative and
   consistent with simulation.” (See ECF No. [509-11], at 38). But he doesn’t (among other things)
   identify the “pictorial resemblance,” state why or in what way “the questioned signatures do not
   compare favorably with the individual characteristics present in the standard signatures,” state
   what those “individual characteristics” are (unless he is referring to the supposed fact that the
   signatures are “symbolic . . . , complex, and are written rapidly,” which is the exact same



                                                     14
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 16 of 23



   description he provides for Uyen Nguyen’s signatures), identify the “significant and fundamental
   departures,” explain what the “range of normal variation” is (or how he determined it), or why
   those “dissimilarities” are “indicative and consistent with simulation.” See Dracz, 426 F. Supp. 2d
   at 1379-80 (excluding handwriting expert who failed to explain “how [he] evaluated the documents
   and drew his conclusion”).
            Likewise, although Norwitch’s report includes a “comparison chart” of sample and
   questioned Wright signatures (see ECF No. [509-11], at 40), that chart does not highlight any
   differences between the two groups. Instead, it is just an aggregation of the signatures he’s
   comparing (without even identifying where those signatures were taken from). Courts have
   excluded opinions with far more detailed charts. See Agri-AFC, 2019 WL 385421, at *15 (expert
   who provided chart that highlighted particular parts of signatures and noted differences between
   them inadequately explained methodology).
            None of the cases Wright cites actually support his claim (at 30) that this Court should
   admit Norwitch’s opinion because “[s]imilar findings and opinions have been affirmed by the
   Eleventh, and other Circuits, to suffice under Rule 702 and Daubert.” Indeed, while Wright claims
   that in United States v. Dale, an expert who submitted a “one-page expert report” that “provided
   fewer details” than Mr. Norwitch’s reports was permitted to testify, the supposedly “one-page
   expert report” Wright references appears to have been longer.12 In any event, the Eleventh Circuit’s
   opinion in Dale doesn’t even address whether the expert adequately explained his methodology.
   See 618 F. App’x 494, 497 (11th Cir. 2015) (addressing argument that handwriting analysis is per
   se inadmissible). Moreover, contrary to Wright’s assertion, there is no indication that the expert
   reports at issue in any of the other cases he cites were “similar” to Norwitch’s reports in any respect
   – or even challenged on the grounds Plaintiffs have raised here.
            Ultimately, the out-of-Circuit cases Wright cites demonstrate precisely why Mr.
   Norwitch’s explanations are inadequate and why his opinions should be excluded. For example,
   in United States v. Prime, the proponent submitted evidence demonstrating that the handwriting
   expert’s analysis was testable, subject to peer review and publication, had a known error rate, and
   was generally accepted. See 431 F.3d 1147, 1153-54 (9th Cir. 2005). The same was true in United

   12
      In particular, the “one-page” report that Wright references from Dale appears to be an excerpt of the expert report
   submitted in that case: the top center is marked with “30,” the bottom right is marked with “253,” and the document
   references an “evidence description above” and an “Attachment 1” that are not included in the single-page version
   cited by Wright. (See Ex. 12 (United States v. Dale, No. 12-cr-60251 (S.D. Fla. Nov. 26, 2012), ECF No. 30-1)).



                                                            15
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 17 of 23



   States v. Mooney, 315 F.3d 54, 62-63 (1st Cir. 2002). Likewise, in United States v. Crisp, the
   expert’s testimony was supported by “several studies” demonstrating the reliability of his
   methodology. 324 F.3d 261, 270-71 (4th Cir. 2003).13 In contrast, just like in Dracz, “this case is
   sorely lacking in any such evidence regarding [the expert’s] methodology or its reliability.” 426
   F. Supp. 2d at 1379-80 (distinguishing Mooney and excluding expert).
        II.      Mr. Norwitch Should Be Excluded Pursuant to the Federal Rules of Civil
                 Procedure

              To satisfy Rule 26(a), “expert reports must include ‘how and why the expert reached a
   particular result, not merely the expert’s conclusory opinions.’” (ECF No. [509], at 25 (quoting
   Calhoune v. Ford Motor Co., No. 17-cv-61702, 2018 WL 7287871, at *1 (S.D. Fla. Dec. 26,
   2018)).) As explained above and in Plaintiffs’ opening brief (see ECF No. [509], at 26-29),
   Norwitch’s reports fail to provide any meaningful explanation of the bases and reasons for his
   opinions and instead raise more questions than they answer (such as what “significant and
   fundamental departures” he identified, and what constitutes a “significant and fundamental
   departure”).
              Wright contends (at 31) that “Norwitch provides ample basis and reasons for his opinions.”
   The only support Wright can muster for this conclusory claim comes from Nevada, but even the
   expert in that case identified “6 major dissimilarities between the questioned signatures and the
   known samples.” Boomj.com v. Pursglove, No. 2:08-cv-00496, 2011 WL 2174966, at *3 (D. Nev.
   June 3, 2011). In any event, cases decided by courts in this Circuit—including the cases cited in
   Plaintiffs’ opening brief (see ECF No. [509], at 25-26)14—demonstrate that Norwitch’s reports do
   not comply with Rule 26.
              Accordingly, Norwitch must be excluded pursuant to Federal Rule of Civil Procedure 37
   unless Wright demonstrates that his “failure to comply with Rule 26(a) was ‘substantially justified
   or harmless.’” (ECF No. [509], at 29-30 (quoting Rembrandt Vision Techs., LP v. Johnson &
   Johnson Vision Care, Inc., 725 F.3d 1377, 1381 (11th Cir. 2013)).) Wright doesn’t meet this
   burden. Indeed, Wright doesn’t even bother arguing that his failure was substantially justified and

   13
      Wright’s final case, United States v. Jolivet, 224 F.3d 902 (8th Cir. 2000), merely stands for the proposition that
   handwriting analysis may be admissible. See Johnsted, 30 F. Supp. 2d at 821.
   14
      Wright contends (at 31 n.31) that these cases are irrelevant because they did not involve handwriting analysis. This
   is a distinction without a difference. His contention (at 31) that “Plaintiffs cite no case law for the proposition that
   they would be surprised” by testimony that Norwitch offers is likewise meritless; the cases cited by Plaintiffs
   demonstrate that disclosures similar to Norwitch’s report provide insufficient notice to the opposing party.


                                                             16
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 18 of 23



   his “harmlessness” argument is unavailing. He asserts (at 32) that “there is no demonstrable harm
   to the plaintiffs” because they “could have sought to engage a rebuttal expert on the handwriting
   analysis” and because “Plaintiffs have had the opportunity to depose Mr. Norwitch more than once
   regarding his opinions.” But Wright completely ignores the fact that his failure to adequately
   disclose the basis for Norwitch’s opinions prejudiced Plaintiffs’ ability to depose Norwitch. (See
   ECF No. [509], at 30 (citing Goodbys Creek, LLC v. Arch Ins. Co., No. 3:07-cv-947, 2009 WL
   1139575, at *3 (M.D. Fla. Apr. 27, 2009), and Street v. Drury Inns, Inc., No. 08-cv-0700, 2009
   WL 3784330, at *2 (S.D. Ala. Nov. 10, 2009)).) Likewise, Plaintiffs’ ability to obtain a rebuttal
   opinion was necessarily prejudiced by the lack of notice that they received regarding Norwitch’s
   methodology.


   DR. MACINTYRE


            Plaintiffs moved to strike Dr. MacIntyre’s opinions because they are not relevant to the
   claims or defenses in the case. Instead, as demonstrated by the Motion, and Dr. Wright’s response,
   MacIntyre’s opinions are part of an improper attempt by Wright to introduce an emotional
   narrative to impugn David Kleiman’s character, portray Ira as an undeserving Plaintiff, and
   otherwise distract the jury. This should not be allowed.
            Dr. MacIntyre is an infectious disease specialist. His knowledge about David comes almost
   exclusively from medical records generated during David’s on-and-off stay in the VA hospital
   from 2011 until his death in 2013, and David’s death records. MacIntyre knows nothing about
   David’s medical history prior to 2011—other than that he was a paraplegic.
            As this Court is aware, the merits of the case flow from whether or not David had a joint
   business relationship with Dr. Wright that included the creation of Bitcoin in c. 2008, the mining
   of bitcoin, and joint development of other intellectual property. MacIntyre does not opine that
   David had any disability, medical or otherwise, that impacted his ability to enter into the joint
   business relationship with Wright. ECF No. [492-13,14]; Apr. 20, 2020 Depo Trn., at 51-54,
   Ex.13.
            Nonetheless, Wright makes clear that he intends to use Dr. MacIntyre to paint an inaccurate
   and unflattering portrait of David which, even if true, is not relevant to the claims or defenses in




                                                    17
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 19 of 23



   the case. At a minimum, the prejudicial value of such evidence outweighs any minimum probative
   value.
            Cause of Death:
            Dr. MacIntyre blames David’s death, at least in part, on a “lack of care by family, friends,
   or medical personnel after his discharge.” ECF No. [492-14], at 3 (“[t]he circumstances of his
   death are strange, with aspects suggesting uncontrolled infection, related to his lack of care by
   family, friends, or medical personnel after his discharge”). According to MacIntryre, if David had
   more support from his friends and family, he might not have died when he did.
            This opinion should be stricken because it is (1) speculative, (2) contrary to the undisputed
   factual record in the case, and (3) is a back-door attempt to prejudice make the jury “punish” Ira
   for alleged familial failings. Oddly, Dr. Wright himself does not think Dave died as a result of
   lack of visitation -- he claims it was suicide.15
            First, the only evidence we have regarding visitation is that Dave was visited regularly.
   ECF No. [492-19, 18], (“In the beginning it was almost every day, as I would leave the office I
   would just head over there, spend maybe half hour, one hour with him”); Patrick Paige Depo Trn.,
   at 10:11-14, Ex. 14 (Q: Did you ever visit Dave in the hospital? A: Yes…. Several times); Carter
   Conrad Depo Trn., at 13, Ex. 15 (Q: Did you ever visit him while – David while he was in the
   hospital? A: Multiple times)? MacIntyre’s sole support for this statement is that he did not see
   mentions of in person visits in the medical records. ECF No. [492-14], at 3. It appears Wright’s
   counsel never showed MacIntyre the contrary affirmative evidence. ECF No. [492-14], at 1
   (listing materials reviewed). MacIntyre admitted he actually does not know who or how often
   David had visitors, only that Ira did not visit. Apr. 20, 2020 MacIntyre Depo Trn., 46, Ex. 16 (Q:
   Okay. The truth is, you have no idea who was with Mr. Kleiman for any some or all of those three
   weeks, do you? [Objection] A: All I know is what is in the depositions that I read, that Mr. Ira
   Kleiman was not there, and there is no indication of what other people may or may not have been
   there. Q: Right. You don’t know. The only thing you know is that Ira Kleiman was not there,
   correct? A: That is correct.). This admission reveals that the “lack of visitation” claim is not a
   medical opinion – it is yet another attempt to smear Ira.



   15
     That testimony is one of the subjects identified in Plaintiffs’ Omnibus Motion in Limine, ECF No.
   [497], MIL #5 at 20.


                                                       18
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 20 of 23



          Second, more importantly, there is no basis to opine that Dave’s death was in any was
   caused by lack of support from friends and family. As determined by the Medical Examiner, Dave
   died of “CORONARY ARTERY DISEASE.” David A. Kleiman Apr. 27, 2013 Autopsy Rep., at
   1, Ex. 17; ECF No. [492-20] He did not die of neglect. He did not commit suicide. Injecting these
   baseless accusations into the trial should be beyond the pale – although Dr. Wright has confirmed
   that is exactly what he intends to do. ECF No. [523], at 13-14.
          Third, MacIntyre speculates that drug use may have contributed to David’s death because
   there where “trace levels” of cocaine found in his body. Of course, the Medical Examiner made
   no such finding, and MacIntyre concedes he himself has not formed an opinion that drug use
   contributed to David’s death. Apr. 20, 2020 MacIntyre Depo Trn., at 41:24-42, Ex. 18 (Q: Did the
   medical examiner make a determination whether cocaine contributed to Mr. Kleiman’s death? A:
   I did not see that in his report, no. …. Q: [You] do not issue an opinion that cocaine was a cause
   of Mr. Kleiman’s death, correct? A: That is correct. That would be a little bit out of my
   expertise.”). Testifying to the possibility that cocaine may have contributed to David’s death has
   no relevance to the claims in the case, and is instead part of Dr. Wright’s efforts to smear David
   as a drug abuser. ECF No. [523], at 15. This is a reckless and baseless attack with no connection
   to the issues the jury will decide.
          Impact of Prescription Drugs on David’s Ability to Perform Complex Tasks:
          It appears Wright intends to have MacIntyre opine that David took antibiotics and “opiate
   pain relievers” in the hospital, and that those drugs impacted his “ability to perform complex
   tasks.” ECF No. [492-14], at 2. Like his cause of death opinions, this too lacks evidentiary support,
   and is irrelevant to the claims and defenses in the case. Again, this is innuendo disguised as a
   medical opinion -- and is yet another attempt to distract the jury and impugn the character of Mr.
   Kleiman. It should not be allowed.
          Despite having access to Mr. Kleiman’s full medical records from his hospital stay, Dr.
   MacIntyre does not know how often Dave Kleiman took the medications identified in his report.
   Apr. 20, 2020 MacIntyre Depo Trn., at 27:6-29:2; 52:1-53:24, collectively Ex. 19. He also admits
   that there is no indication in the medical records that any of these medications had any effect on
   Mr. Kleiman’s “ability to perform complex tasks.” Id., at 31-32:18; Jan. 10 MacIntyre Depo Trn.,
   at 62:3-63:24, collectively Ex. 20. Indeed, Dr. MacIntyre admitted that, to the extent the medical
   records shed any light on this issues, they describe Mr. Kleiman as someone who was regularly



                                                    19
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 21 of 23



   doing work on his computer throughout his hospital stay, notwithstanding his periodic use of pain
   relievers and antibiotics prescribed by his physicians. ECF No. [492-17]; ECF No. [492-14], at 2;
   Ex. 19, at 51:20-25.
          Given this lack of evidence, Dr. MacIntyre was left to opining that prescription medications
   could have had the ability to impact David is not sufficient. ECF No. [492-14], at 2.
          Dave Kleiman’s Medical Condition Impeding David’s Ability to “Function at Work”:
          Lastly, as a catch-all, Dr. Wright plans to have MacIntyre opine that the medical conditions
   “plaguing Dave Kleiman” impeded his “independence, mobility and ability to function at work.”
   ECF No. [529], at 33-34.
          First, the jury does not need an infectious disease specialist to opine that paraplegia
   impedes mobility. As far as independence is concerned, the evidence in the record is that David
   usually lived alone, and was actually quite independent. However, even if that was in dispute, it
   is unrelated to the claims and defenses in the case.
          Second, Dr. MacIntyre’s opinions regarding Dave’s so-called impeded “ability to function
   at work” is not supported in the record upon which Dr. MacIntyre bases his opinion. To the
   contrary, the medical records demonstrate that, during the only period of time Dr. MacIntrye
   reviewed, Dave was regularly working, primarily on his computer. ECF No. [492-17]; ECF No.
   [492-14], at 2. We also know that Wright has produced emails showing David was working with
   Wright during this time. See DEF_00013808, DEF_00028003, collectively Ex. 21.
          Although it should go without saying, the joint business relationship between Dr. Wright
   and David did not require physical labor or even ability to move around. Instead, their work was
   primarily in the development of intellectual property (including but not limited to the Bitcoin
   protocol), and the mining of bitcoin. There is nothing about David’s physical condition that would
   impact any of this activity. And Wright has rightly conceded that Dr. MacIntyre has no opinions
   about Dave’s mental abilities. ECF No. [529], at 32.
          In sum, Dr. MacIntyre has no opinions that go to the merits of the claims or defenses in the
   case. Instead, he is just another cog in Wright’s improper attempt to make this trial about emotions,
   family relationships, and drug use – instead of the merits of his business relationship with David.
   He should be precluded from testifying.




                                                    20
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 22 of 23



   Dated: June 2, 2020                       Respectfully submitted,


                                             /s/ Velvel (Devin) Freedman
                                             Velvel (Devin) Freedman, Esq.
                                             ROCHE CYRULNIK FREEDMAN LLP
                                             200 S. Biscayne Blvd.
                                             Suite 5500
                                             Miami, Florida 33131
                                             vel@rcfllp.com

                                             Kyle W. Roche, Esq.
                                             Joe Delich, Esq.
                                             Admitted Pro Hac Vice
                                             ROCHE CYRULNIK FREEDMAN LLP
                                             185 Wythe Avenue F2
                                             Brooklyn, New York 11249
                                             kyle@rcfllp.com

                                             Andrew S. Brenner, Esq.
                                             BOIES SCHILLER FLEXNER LLP
                                             100 SE 2nd Street, Suite 2800
                                             Miami, Florida 33131
                                             abrenner@bsfllp.com

                                             Counsel to Plaintiffs Ira Kleiman as
                                             Personal Representative of the Estate of
                                             David Kleiman and W&K Info Defense
                                             Research, LLC.




                                        21
Case 9:18-cv-80176-BB Document 573 Entered on FLSD Docket 06/10/2020 Page 23 of 23



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 2, 2020 a true and correct copy of the foregoing was

   filed under Seal with CM/ECF, and served by E-mail to all counsel of record.


                                                      /s/ Velvel (Devin) Fredman
                                                      VELVEL (DEVIN) FREEDMAN




                                                 22
